ON APPLICATION FOR A REHEARING.
Despite the length of the original opinion in this case, we deem it due to the able argument made by counsel for the plaintiff in their petition for a rehearing that we should briefly discuss the particular point therein presented. Our apology for our elaborate treatment of the case is that we believed that nothing short of an exhaustive review of the whole subject would enable us to answer the ingenious and powerful presentation of the plaintiff’s theory of the case by his counsel, both in their printed brief and their oral arguments. They contend in their petition for a rehearing that the law is unconstitutional because no board or officer is authorized to determine, after due notice to the public, what property will be benefited by the improvement. Their claim, in brief, is that, even conceding that the citizen has no right to be heard as to the quantum of benefit his property derives from the improvement or with respect to the basis of apportionment of the assessment, yet that he has a constitutional right to *673be heard on the general question whether his land will be benefited at all by the proposed public work. There certainly is no article of the constitution which in terms gives this right to a hearing; and the want of a hearing is all that the plaintiff can complain of, for it is obvious that, in the case of the law we uphold, a public body has expressly determined what property will in all cases of street paving be peculiarly benefited thereby, i. e. the legislature. That body has’declared that the abutting property will be specially benefited to the extent of the entire cost of the work. And it is competent for such body to make such a declaration. It is true that the general theory of exceptional benefit to the property in the particular taxing district underlies all local assessments, and, in case of a plain disregard of this general theory, the courts will afford relief. But, unless such a case is px-esented, the question of benefits is legislative in character, and the decision of the sovereign power on that question is final. To compel the lawmaking power to accord to the citizen a hearing on the question whether his property is benefited at all is to take from that branch of the government the authority to prescribe the limits of a taxing disti'ict, — a power concededly legislative, and not judicial, in character. Besides, practically all the adjudications are against this doctrine. In a great number of cases, some of which ai'e cited in the original opinion, it has been held competent for the legislature to establish the front-foot rule of apportionment; and yet this is a legislative determination without notice, and without any right to a hearing (save as the taxpayer is heard through his representative in the legislature), that all the abutting property is benefited to an amount equal to the cost of the work, or a fraction of the cost, as the case may be. If the contention of the counsel for the plaintiff be correct, then all of the decisions sustaining the front-foot rule, when fixed by the legislature, are unsound. Wé do not so regard them. So long as the legislatura is not guilty of a plain disregard of the general theory of special local benefit in enacting an assessment *674law, its enactment must be sustained without reference to the question whether a hearing on the question is or is not allowed. In such a case it is competent for that body, in the exercise of its legislative discretion, to determine without any hearing what property shall pay the tax and how the burden shall be apportioned.
(76 N. W. Rep. 242.)
While fully appreciating all the force of the arguments advanced by counsel for plaintiff, and while conceding that a remarkably strong presentation of that side of the question has been made by them, we still believe that their vigorous assault upon the constitutionality of the law in question cannot be sustained. The petition for a rehearing is denied.
All concur.